DETAILED ACTION

This Office Action is in response to the communication filed 02/11/2022. 
Current status of the claims:
Claims 1-30 are previously presented and rejected.
Claims 1-30 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 02/11/2022.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 02/11/2022 has been entered.

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 02/11/2022. By this amendment Independent claims 1-5, 8, 11-12, 14, 16-22, 24, 26, and 28-30 have been amended. Up on entry of the Amendment, claims 1-30 will be fully examined for patentability.

Response to Arguments
Applicant’s Remarks Made in an Applicants Arguments/Remarks filed 12/29/2011 with respect to the rejection of claims 1-30 under 35 U.S.C. 103 as being unpatentable over Zhang in view of Xi have been thoroughly reviewed. It is noted, however, that the claims have been amended. The amendment, specifically to Independent claims 1, 16, 28 and 30 include new feature which is not in the previously rejected claims. Further, the amendment is the result of prior art reference and, thus, 

. 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-16, 18, 20, 22-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over EP3565358 to Zhang et al. (“Zhang”, hereinafter) in view of US2019/0097693 to Park et al. (“Park”) (The comments in parentheses apply to the prior art documents)
RE claims 1, 28, Zhang discloses a method and an apparatus for wireless communication at a user equipment (UE) (e.g. Zhang: Figs. 1-A, 8 and Abstract) comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (e.g. Zhang: Fig. 11, and Paras [0151]-[0152]); transmitting, to a plurality of transmission-reception points of a plurality of transmission-reception points, an indication of a number of a plurality of co-phasing factors within an antenna panel of the 
The subject matter of claims 1 and 28 differs from Zhang in that Zhang does not explicitly teach or suggest, the term “co-phasing factor”, as recited. However, Park teaches or suggests, in the same technical field, the term co-phasing (e.g. Park, Paras [0259]-[0261], [0278]-[0283], [0434]-[0435]). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of 

RE claim 3, Zhang discloses the method of claim 1, wherein the plurality of co-phasing factors within the antenna panel are associated with distinct clusters of a channel, the channel supporting communication between the transmission-reception point and the UE (see for example, Figs. 1-A and Paras [0013], [0037]: a two-level hybrid weighting form may be used to form a narrow beam, where the two level digital weighting system is a system forming a beam and a MIMO weight value . When cell beamforming coordination scheduling needs to be performed, the network device serving a coordinated cell, a coordination scheduling request, where the coordination scheduling request carries a terminal identifier, the specific user terminal indicated by the terminal identifier is the user terminal of a serving cell, and the coordination scheduling request indicates that the user terminal is to perform uplink wide-transmission narrow-reception beam training). The subject matter of claims 3 differs from Zhang in that Zhang does not explicitly recite the term ‘co-phasing factor’ as recited. However, However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zhang’s disclosure of – determining, based at least in part 
RE claim 4, Zhang discloses the method of claim 2, as outlined above with the claims rejection. While Zhang teaches sweeping beams over narrower range to determine narrower beam and the UE detects the best one, report it to the network device (e.g. Figs. 2-3 and Para [0054], and while reference signals may be regarded as synchronization signals. The subject matter of claim 4 differs from Zhang in that Zhang does not explicitly recite the features: receiving beam swept synchronization signals from the transmission-reception point; selecting, based at least in part on the receiving, a first set of beams for non-coordinated transmissions by the transmission-reception point and a second set of beams for reception at the UE; and determining a signal strength for a plurality of beam pairs, each beam pair of the plurality of beam pairs comprising a beam of the first set of beams and a beam of the second set of beams, as recited. However, Xi teaches or suggests, in the same technical field, the feature: receiving beam swept synchronization signals from the transmission-reception point (e.g. Xi, Figs. 14, 21 and Col. 34, lines 30-40, and Col. 

RE claim 5, Zhang discloses the method of claim 4, as outlined above with the claims rejection.
The subject matter of claim 4 differs from Zhang in that Zhang does not explicitly recite the feature: correlating symbol estimates for each beam pair of the 

RE claims 6, 22, Zhang discloses the method of claim 4, further comprising: transmitting, to the transmission-reception point, an indication of the first set of beams (e.g. Zhang: Figs. 1-A, 5 and Paras [0013], [0024]: transmits, beam training indication information, to plurality of network equipment (i.e. transmission-reception 
 
RE claims 7 and 25, Zhang discloses the method of claim 2, further comprising: receiving a reference signal transmission from each transmission-reception point of the plurality of transmission-reception points as part of the coordinated beam 

RE claims 8-10, Zhang discloses the method of claim 1, further comprising: estimating an effective channel for the number of supported antennas at the UE; and wherein determining the beam weights for coordinated reception at the UE is based at least in part on the estimating (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]: determines beam weights for coordinated reception at the supported antennas of the UE based on channel measurements); determining, as part of a per-antenna sampling, a received signal estimate for an antenna of the number of supported antennas at the UE with a distinct time-sample of the set of resources (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]); determining, as part of a unitary matrix sampling, a received signal estimate for the number of supported antennas at the UE with a distinct time-sample of the set of resources (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]).  

RE claims 11 and 24, Zhang discloses the method of claim 1, further comprising:   selecting a subarray of antennas from a set of supported subarrays of antennas at the UE (e.g. Zhang Fig. 1-B); and wherein the coordinated beam training is based at least in part on the selecting (e.g. Zhang Fig. 1-B).
  
RE claim 12, Zhang discloses the method of 1, further comprising: determining a set of beam weights at the UE based at least in part on the coordinated beam training (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]); and wherein determining the beam 
  
RE claims 13 and 23, Zhang discloses the method of claim 1, wherein receiving the coordinated beamformed transmission further comprises: simultaneously receiving the same information bits from each transmission- reception point of the plurality of transmission-reception points (e.g. Zhang: Figs. 1-A, 5-6 and Paras [0037], [0135]-[0136]):
  
RE claim 14 and 26, Zhang discloses the method of claim 1, as outlined above with the claims rejection. The subject matter of claim 14 differs from Zhang in that Zhang does not explicitly recite the feature: the set of resources comprises contiguous channel state information reference signal resources, as recited. However, Xi teaches or suggests, in the same technical field, the feature: the set of resources comprises contiguous channel state information reference signal resources (e.g. Xi, Fig. 18, Col. 50, lines 30-40, Col. 40, lines 45-65, Col. 43, lines 40-65, Col. 44, lines 1-10: the UE generally performs measurement according to two sets of CSI-RS resources whose numbers are continuous according to configuration of one or more CSI-RS resource settings). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus/method for a terminal apparatus disclosed by Zhang with Xi’s teaching or suggestion for the purpose of reporting a number of supported antennas at the UE. 

RE claims 15 and 27, Zhang discloses the method of claim 1, wherein the coordinated beamformed transmission is part of a coordinated multipoint transmission by the plurality of transmission-reception points (see for example, Figs. 1-A and Paras [0013], [0037).

RE claims 16, and 30, Zhang discloses a method and an apparatus for wireless communication at a transmission-reception point (e.g. Zhang: Figs. 1-A, 8) comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (e.g. Zhang: Fig. 11, and Paras [0151]-[0152]); 
receiving, from a user equipment (UE), a plurality of co- phasing factors within an antenna panel of the transmission-reception point based at least in part on an individual beam training performed with the UE; (e.g. Zhang: Figs. 1-A, 1-B,  5 and Paras [0013]-[0014], [0024]:  the UE transmits, to plurality of network equipment (i.e. transmission-reception point), an indication of number of supported beams used for signal reception); 
transmitting a request for a coordinated beam training by the plurality of transmission-reception points over a set of resources, the set of resources based at 
determining a beam for a coordinated beam training based at least in part on the plurality of co-phasing factors (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]: a massive antenna array in a two-level hybrid weighting form may be determined to form a narrow beam, where the two level digital weighting system is a system forming a beam and a MIMO weight value); 
transmitting, to the UE, a reference signal over the beam as part of the coordinated beam training with one or more additional transmission-reception points (e.g. Zhang: Fig. 4-B, Paras [0053], [0107], [0134]: transmits coordinated downlink data transmission); and transmitting, to the UE, a beamformed transmission over the beam, the beamformed transmission coordinated with at least one beamformed transmission of the one or more additional transmission-reception points (e.g. Zhang: Fig. 4-B, Paras [0002], [0037]:: transmits data over the beam, to the one or more transmission-reception points).
The subject matter of claims 16 and 30 differs from Zhang in that Zhang does not explicitly teach or suggest, the term “co-phasing factor”, as recited. However, Park teaches or suggests, in the same technical field, the term co-phasing (e.g. Park, Paras [0259]-[0261], [0278]-[0283], [0434]-[0435]). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of 

RE claim 18, Zhang discloses the method of 16, further comprising: determining a set of beam weights at the transmission-reception point based at least in part on the indication of the plurality of co-phasing factors (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]), wherein determining the beam for the coordinated beam training is based at least in part on determining the set of beam weights (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]: determines beam weights for coordinated reception at the supported antennas of the UE based on channel measurements).
The subject matter of claim 18 differs from Zhang in that Zhang does not explicitly teach or suggest, the term “co-phasing factor”, as recited. However, Park teaches or suggests, in the same technical field, the term co-phasing (e.g. Park, Paras [0259]-[0261], [0278]-[0283], [0434]-[0435]). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the communication system disclosed by Zhang with 

RE claim 20, Zhang discloses the method of claim 16, wherein the plurality of co-phasing factors within the antenna panel are associated with distinct clusters of a channel, the channel supporting communication between the transmission-reception point and the UE (see for example, Figs. 1-A and Paras [0013], [0037]: a two-level hybrid weighting form may be used to form a narrow beam, where the two level digital weighting system is a system forming a beam and a MIMO weight value . When cell beamforming coordination scheduling needs to be performed, the network device serving a coordinated cell, a coordination scheduling request, where the coordination scheduling request carries a terminal identifier, the specific user terminal indicated by the terminal identifier is the user terminal of a serving cell, and the coordination scheduling request indicates that the user terminal is to perform uplink wide-transmission narrow-reception beam training). 
The subject matter of claims 20 differs from Zhang in that Zhang does not explicitly recite the term ‘co-phasing factor’ as recited. However, However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zhang’s disclosure of – determining, based at least in part on the coordinated beam training, a set of beam weights for coordinated reception at the supported antennas of the UE, as taught in Fig. 1-B and .

Claims 2, 17, 19, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Park and further in view of US10951291 to Xi et al. (“Xi”, hereinafter) (The comments in parentheses apply to the prior art documents)
RE claim 2, and 29, Zhang disclose the method and apparatus of claims 1 and 28, respectively, further comprising: transmitting, to the plurality of transmission-reception points, an indication of a number of supported antennas at the UE for signal reception, wherein a set of resources for the coordinated beam training is based at least in part on the number of supported antennas at the UE.
(e.g. Zhang: Figs. 1-A, 1-B,  5 and Paras [0013]-[0014], [0024]: transmits, to plurality of network equipment (i.e. transmission-reception points), an indication of number of supported beams used at the UE for signal reception, based at least in part on the number of supported antennas at the UE). 
The subject matter of claims 2 and 29 differs from Zhang in view of Park in that Zhang in view of Park does not explicitly recite the term ‘supported antennas’ as recited. However, Xi teaches or suggests, in the same technical field, transmit/ting 

RE claim 17, Zhang in view of Park disclose the method of claim 16, further comprising: receiving, from the UE, an indication of a number of supported antennas at the UE, wherein a set of resources for the coordinated beam training is based at least in part on the number of supported antennas at the UE (e.g. Zhang: Figs. 1-A, 1-B,  5 and Paras [0013]-[0014], [0024]: receiving an indication of number of supported beams used for signal reception based at least in part on coordinated beamformed transmission).
The subject matter of claim 17 differs from Zhang in view of Park in that Zhang in view of Park does not explicitly recite the term ‘supported antennas’ as 

RE claim 19, Zhang discloses the method of claim 16, as outlined above with the claims rejection. 
The subject matter of claim 19 differs from Zhang in that Zhang does not explicitly teach or suggest, receiving the indication of the plurality of co-phasing factors is based at least in part on the transmitting as recited. However, Park teaches or suggests, in the same technical field, receiving the indication of the plurality of co-phasing factors is based at least in part on the transmitting (e.g. Park, Paras [0259]-[0261], [0278]-[0283], [0434]-[0435]). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, 
The subject matter of claims 19 differs from Zhang in view of Park in that Zhang in view of Park does not explicitly recite the features: transmitting beam swept synchronization signals to the UE, as recited. However, Xi teaches or suggests, in the same technical field, the feature: transmitting beam swept synchronization signals to the UE (e.g. Xi, Figs. 14, 21 and Col. 34, lines 30-40, and Col. 43, lines 20-25). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus/method for a terminal apparatus disclosed by Zhang in view of Park with Xi’s teaching or suggestion for the purpose of reporting a number of supported antennas at the UE. In combination, Zhang is not altered in that Zhang continues to receive coordinated downlink data transmission. Therefore one of ordinary skill in the art, such as an individual working in a field related to techniques for coordinated beamforming in wireless systems, could have combined the features/elements as .

Allowable Subject Matter
 Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 




/BERHANU TADESE/Primary Examiner, Art Unit 2632